Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 30 March 2022, the following occurred: Claims 1, 8 and 15 are amended. 
Claims 1-21 are pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/30/2022 follows the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.










Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 8-13, 15-16 and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Christiansson (US 2018/0122509) in view of Oh et al. (see IDS from 03/30/2022), Uske et al. (US 2019/0115104 A1), Pearson (NPL document, “Pearson_Edu_Hints_20171109”) and Robaina et al. (US 2018/0197624 A1).

REGARDING CLAIM 1,
Christiansson teaches the claimed method comprising:
receiving a first set of user data by a user data gathering module [The Specification (at pg. 18, ¶0081 and pg. 19, ¶0084) describes the user data gathering module and other program modules. The Examiner interprets a processor implementing each and every module. Abstract and ¶0007 teach repeatedly measuring a plurality of health parameters (at least first and second sets of user data); and calculating a base line dataset by the computing device for each one of the plurality of received health parameters (HPs). ¶0040 teaches a data processor connects with a smart phone to calculate the base line dataset, i.e., the average value of measured HPs. The Examiner interprets the data processor receiving sets of HPs.];
constructing, by the user data gathering module, a user profile that incorporates the first set of user data in accordance with a sensitive service involving the user [¶0044 teaches storing a user profile. See also ¶0031. ¶0045 teaches data of the user profile is based on current and historic baselines of one or more HPs. ¶0032 teaches a full or detailed user profile and to access different cloud-based data and data processing services via server 103 and/or database 130 (when more sensitive data is needed). ¶0032 also teaches a full or detailed user profile 112A can be stored (constructed) on server 103 with database 130 (incorporates the first data set). Abstract teaches personal health management, which the Examiner interprets as the sensitive service.];
analyzing, by a situational context analyzer module, a situational context based on the first set of user data [The Examiner interprets a processor implementing each and every module. ¶0032 teaches that the user data is analyzed. ¶0045 teaches detailed health feedback, which is based on, e.g., HP baselines (sets of user data) and data of the current context and historic context situations (situational contexts) that have been provided by the user in step S50. Fig. 2 teaches step S40 (raw feedback) and step S50 (questions & answers). The Examiner interprets the situational context to be the health of the user analyzed with the raw feedback from the first set of user data to generate detailed health feedback.];
passing the user profile from the user data gathering module to a personalized question generator module (The Examiner interprets a processor implementing each and every module. ¶0040 teaches a data processor connected with the smart phone via a data telephony network. The Examiner interprets that passing necessarily occurs since the modules are part of the processor. Fig. 1A and associated text teach basic user profile 109A on smartphone 100 and full user profile 112A on the server 103 database 130. Alternatively, the Examiner interprets the basic user profile passes via the data telephony network 104 between the data processors (smart phone and server).];
generating, by the personalized question generator module, personalized questions responsive to the user profile and to the situational context, according to the sensitive service involving the user [The Examiner interprets a processor implementing each and every module. Abstract and Fig. 2 teach repeatedly prompting contextual questions. ¶0031 teaches questions (AEFDQ) that are correlated with a basic user profile and calibrated/normalized to be put into a specific context (e.g. the health status of the user). ¶0035 teaches a library of AEFDQ baseline settings is built locally on the smartphone 100 and more complete and extended on the server 103 and database 130. The Examiner interprets the complete AEFDQs to be the situational context questions located on the server and database, whereas a local library is built for personalized questions. ¶0032 teaches the availability of the sensitive service (“when… more sensitive data is needed, smartphone 100 can connect to cloud server 103 via network 104, to access different cloud-based data and data processing services”).];
presenting the personalized questions to a user corresponding to the user data [¶0035 teaches the AEFDQ questions 108 that are presented to the user. The Examiner interprets the set of questions as a subset stored locally so as to be personalized questions. ¶0042 teaches the contextual questions related to at least one… status of the user, referred to as activity-event-feel determination questions.];
receiving […] responses to the personalized questions from the user [¶0030 teaches AEFDQ provided to the user and contextual inputs are received. ¶0033 teaches the system can ask for contextual inputs via a data input interface; and the system is configured to collect e.g. video recordings. ¶0072 teaches a data input e.g. a camera. See ¶0052, which clarifies that the analyzed video recordings would be the basis of AEFDQ questions asked.];
[…];
analyzing the responses from the user, including the […], according to one or more machine learning models […] [Fig. 3, ¶0016 and 0017 teach answers to AEFDQs are analyzed using a neural network learning model. Fig. 4B and ¶0044 teach assigning different weights, for example from 1 to 10, for different factors in order to generate a detailed feedback. ¶0050 teaches analysis by knowledge graph KG in step S74 and subsequently by neural network NN in step S76. Fig. 3 & ¶0060 teaches a decision tree based-algorithm.];
	generating a second set of questions based on the responses to the personalized questions, on the […], and on a user cohort analysis of the user [The Examiner interprets SRCQ as a first set of AEFDQ. ¶0087 teaches the system asks for SRCQ, analyzes the data, and provides an RDIB (Raw Data Interpretation Benchmark). Fig. 10 and associated text teaches asking SRCQ, then analyzing, then a user chooses a CR (confirmed response) or NAR (non-accepted response), which leads to the App asking again AEFDBQ (AEFDQ). The Examiner interprets AEFDBQ as a second set of AEFDQ. The Specification (at pg. 13, ¶0061) describes exemplary results of a user cohort analysis e.g. education level, e.g. age, e.g. demographic, e.g. etc.; and (at pg. 11, Ln. 1-2) describes weights associated with questions and user cohort analysis. Fig. 4B and ¶0044 teach assigning different weights, for example from 1 to 10, for different factors in order to generate a detailed feedback. The Examiner interprets the analysis for questions associated with weights as user cohort analysis. See also Fig. 3.];
	elaborating at least one of the second set of questions […] to explain the at least one of the second set of questions by providing at least one of textual, audio/visual and graphical […] based on user cohort analysis via the question presenter in at least one of the adaptive GUI and the interactive voice recognition interface [The Examiner interprets the location on the GUI displaying questions as a question presenter. The Specification (at pg. 13, ¶0061) recites “elaborating includes providing textual, audio/video, or graphical hints”. The Specification does not describe all that elaboration encompasses. Fig. 1C and associated text teach information about self-evaluated questions 108. Fig. 10 and associated text teaches the App asks an AEFDBQ, the user chooses a CR or NAR, and the question can be asked again or a protocol can be displayed on screen. Also, ¶0087 teaches user consult by NAR takes user back to step 10 (analyze with historical data in 112) by displaying second detailed feedback on graphical user interface. The Examiner interprets feedback as elaborating via at least text on the display (the display location on the GUI). The Examiner notes in both instances, only one of these is required for the claim to be met.];
receiving responses to the second set of personalized questions from the user [The Examiner interprets AEFDBQ (AEFDQ) as a second set of personalized questions. These AEFDBQ are taught by Fig. 10 and associated text to be part of a series of steps leading to a user choosing a response (CR or NAR). The Examiner interprets the App receiving responses to AEFDBQs.];
training a neural network model on user questions and responses, user contextual stage, and service characteristics [Fig. 3 and 4C and ¶0016, 0017 and 0050 teach a neural network model. Fig. 2 teaches inputting questions & answers and outputting e.g. a trained instant action solution TIAS. ¶0054 teaches knowledge graph (KG) weights generated using answers to AEFDQs (user questions and responses); and KG data is processed by a neural network to determine the TIAS. The Examiner interprets processing KG data using a neural network as training the neural network. The Specification (at pg. 15, para. 0068) describes user contextual stage and service characteristics as part of the labeled training data inputs, i.e., as input data. The Examiner interprets KG data as input data.]; and
selecting, by the neural network model, an action to be performed in response to analyzing the responses from the user, wherein the action is the sensitive service involving the user [¶0032 teaches sensitive data and services. ¶0050 teaches a targeted prioritized action plan (inclusive of an action to be performed) and (2) an overall feedback highlighting insight on underlying causes that is suggested to user to act on. ¶0051 teaches exemplary actions such as instant action solution (IAS), which provides the user with instructions to act immediately on a short-term issue, and trained IAS (TIAS), which provides the user with a notification or message to execute an already know or trained procedure. ¶0102 teaches selecting an action to be performed in response to analyzing the responses from the user, wherein the action is the sensitive service involving the user.]

Christiansson does not explicitly teach 
receiving video responses to the personalized questions;
detecting, by non-invasive visual analytics, user facial micro-expressions related to at least some of the responses;
one or more machine learning models selected from a list consisting of at least one of k-means algorithm, fuzzy clustering, and reinforcement learning;
assessing clarity of the personalized questions corresponding to the responses, based upon the analysis of the responses; or
elaborating… in response to the assessed clarity of one of the personalized questions… by providing… hints.

Oh teaches 
	receiving video responses [Abstract teaches video acquisition technology. Pg. 1, Introduction, para. 1 teaches interview videos. Pg. 4, para. 1 teaches collecting videos of individuals. The Examiner interprets Christiansson’s AEDFQ questions as responded to in interview videos.]; and
	detecting, by non-invasive visual analytics, user facial micro-expressions related to at least some of the responses [Pg. 4, 3. Spotting of Facial Micro-Expressions (MEs), para. 1 teaches facial ME spotting refers to the problem of automatically detecting the temporal interval of a micro-movement in a sequence of video frames, and ME recognition (non-invasive visual analytics) is the classification task to identify the ME involved in the video samples (detect user facial-microexpressions in Christiansson’s AEDFQ responses).]
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the multilevel intelligent interactive mobile health system and automated method of Christiansson to spot facial micro-expressions of an individual in video samples and to use this information as part of automatic facial expression micro-analysis methods as taught by Oh et al., with the motivation of improving video interviews with the recognition of facial micro-expressions and performance of facial micro-expression recognition (see Oh et al. at pg. 1, Introduction, para. 1; pg. 2, para. 1 and pg. 12, Ln. 1-5).

Christiansson/Oh may not teach
one or more machine learning models selected from a list consisting of at least one of k-means algorithm, fuzzy clustering, and reinforcement learning;
assessing clarity of the personalized questions corresponding to the responses, based upon the analysis of the responses; or
elaborating… in response to the assessed clarity of one of the personalized questions… by providing… hints.



Uske teaches
assessing clarity of the personalized questions corresponding to the responses, based upon the analysis of the responses [¶0070 teaches determining (assessing) whether the answer matches an acceptable answer for a question (Christiansson’s AEDFQs), i.e., an accuracy (clarity) level of user response (based upon analysis of the responses). The analysis may encompass considerations of other attributes of a user’s response, such as monitoring the user’s facial expressions via an integrated camera of the computing device.];
elaborating… in response to the assessed clarity of one of the personalized questions […] [see previous citations. Additionally, ¶0075 teaches historical data (determined accuracy level of user response) may indicate previous difficulty in responding to questions of a particular category and select more questions from the particular category.]
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the multilevel intelligent interactive mobile health system and automated method of Christiansson/Oh to determine accuracy (i.e., assess clarity) of a question based on determined accuracy level of user response to the question and to use this information as part of automated question generation and response tracking method and apparatus as taught by Uske (see claim 1 and 18), with the motivation of improving patient monitoring with reduced caretaker involvement as well as improving understanding of patient conditions such as memory loss (see Uske at Abstract and para. 0002).

Christiansson/Oh/Uske may not teach hints. 
Pearson teaches hints [Pg. 1, “Should I open hints?”, para. 2, teaches two types of hints, Textual hints, clues about how to approach or solve a question, and Hints with questions, Socratic type hints that lead a user through a series of simpler steps.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of hints, clues about how to approach or solve a question, with teaching of Christiansson/Oh/Uske since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the hints of Pearson for the presentation of the second detailed feedback of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Christiansson/Oh/Uske/Pearson does not teach 
one or more machine learning models selected from a list consisting of k-means algorithm, fuzzy clustering, and reinforcement learning.



Robaina teaches
selected from a list consisting of k-means algorithm, fuzzy clustering, and reinforcement learning ([0105] teaches storing a machine learning algorithm in a wearable device utilized for object recognitions, the algorithm including supervised or non-supervised machine learning algorithms e.g. clustering algorithms such as k-means clustering. The Examine notes only one is required.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the mobile health system and method for personal health management of Christiansson/Oh/Uske/Pearson to analyze a person’s pose using supervised or non-supervised machine learning algorithms, e.g. k-means clustering, and to use this information as part of a healthcare application utilizing a Medical Assistant wearable device as taught by Robaina (see abstract), with the motivation of improving the efficiency and increasing the quality of patient care by recognizing the patient’s identify using facial recognition techniques and improving the privacy of patient information access and presentation (see Robaina at para. 0314 and 0206-0207).

REGARDING CLAIM 2
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 1, wherein
the user data is received from a user information wallet [Christiansson ¶0032 teaches when… more sensitive data is needed, smartphone 100 can connect… to access different cloud-based data… via a server 103 and/or database 130. The Examiner interprets a database as a user information wallet.] 

REGARDING CLAIM 3
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 1 wherein
the first set of user data include […], medical history, history of cognitive state, and history of question-response patterns [Christiansson ¶0034 teaches a baseline for each one of the plurality of health parameters. The Examiner interprets the first baselines as the first set of user data. Christiansson ¶0035 teaches health parameter (HP) historical data. Christiansson ¶0039 teaches periodically measuring a plurality of health parameters (HP) of the user (i.e., medical data taken over time). The Examiner interprets health parameters as medical history. Christiansson ¶0039 teaches mind-body coherence (HP, cognitive state). Christiansson Fig. 1C and ¶0038 teaches quick scan/AEFDQ questions (HP, question-response). The Examiner interprets HP historical data for quick scan/AEFDQ questions as history of question-response patterns. Also, Christiansson ¶0032 teaches social media user feedbacks (social media activities).]

Christiansson may not teach the first set includes social media activities. 
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of social media user feedbacks with raw data with teaching of Christiansson since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Christiansson. Providing social media user feedback does not change or affect the normal baseline data in a baseline dataset of the mobile health system of Christiansson. Providing user-related information to the system for analysis would be performed the same way even with the addition of social media user feedback to one or more baseline datasets. Since the functionalities of the elements in Christiansson do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 4
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 1 wherein constructing the user profile further comprises […].

Christiansson/Oh/Uske/Pearson/Robaina may not teach: characterizing the first set of user data into categories that comprise health category, lifestyle category, and domain category.
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable. The Examiner notes that the labels applied to the received data do not affect the functionality of the claim; the labels are non-functional.

REGARDING CLAIM 5
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 4 wherein characterizing the first set of user data includes
determining occurrence of a user event in the first set of user data [Christiansson ¶0041 teaches a data processor can compare different presently or recently measured health parameters with the corresponding baseline and detect sudden changes. Christiansson ¶0042 teaches detecting a sudden change can prompt the user to answer activity-event-feel determination questions. The questions help determine how a user feels about an event occurrence for a certain activity.]

REGARDING CLAIM 6
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 4 wherein
[…] includes features extracted from at least one of user history, donor history, medical history, and medication history obtained from user computing devices [Christiansson ¶0035 teaches health parameter (HP) historical data, which the Examiner interprets health parameters as medical history. Christiansson ¶0039 teaches the measurements of HP can be done by sensors 101. The Examiner interprets the measurements taken for HPs as feature extraction from medical history.]

Christiansson/Oh/Uske/Pearson/Robaina may not teach that the historical HP sensor measurements are labeled as health category data.
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable.

REGARDING CLAIM 8, the subject matter of claim 8 is essentially defined in terms of a manufacture, which is technically corresponding to claims 1. Since claim 8 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.



Further, Christiansson teaches
a non-transitory computer readable storage medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method [Christiansson at ¶0030 teaches a non-transitory computer readable medium];
	a question presenter that displays the questions in at least one of an adaptive GUI and an interactive voice recognition interface [Fig. 9 & 10 and associated text teach presenting context questions, SRCQ, and/or AEFDBQ. ¶0045 teaches a graphical user interface 111 of smartphone 100. ¶0091 teaches an interactive process with the user that determines specific contextual inputs. Fig. 12 and associated text teach an App asking questions and displaying. ¶0099 teaches intelligent interactive software. ¶0075 teaches the user receives voice-guided instruction. The Examiner notes the Specification does not define an adaptive GUI. The Examiner interprets interactive software for displaying context questions, SRCQ, and AEFDBQ on a GUI as an adaptive GUI. The Examiner notes only one of these is required for the claim to be met. The Specification recites (at pg. 13, last line – pg. 14, Ln. 1-2) a question presenter in terms of function: “that displays the questions”. The Examiner interprets the location on the GUI displaying questions as a question presenter.]; and
receiving responses to the first set of personalized questions from the user [The Examiner interprets SRCQ as a first set of AEFDQ. ¶0030 and 0035 teach AEFDQ questions 108 are presented to the user and contextual inputs are received from the user. ¶0039 teaches additional signals can be measured by sensors 106, 107 of smartphone 100 that provide for indicators of the present context of the user, including microphone to detect and analyze a voice of the user.]

REGARDING CLAIMS 9-14
See below. Claims 9-14 are analogous to claims 2-7 and 16-20. The subject matter of claims 9-14 is essentially defined in terms of a manufacture, which is technically corresponding to claims 2-7 and 16-20. Since claims 9-14 are analogous to claims 2-7 and 16-20, these are similarly analyzed and rejected in a manner consistent with the rejection of claims 2-7 and 16-20. 

REGARDING CLAIM 9: Claim 9 is analogous to claim 2. The subject matter of claim 9 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 2. Since claim 9 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

REGARDING CLAIM 10: Claim 10 is analogous to claim 3. The subject matter of claim 10 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 3. Since claim 10 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

REGARDING CLAIM 11: Claim 11 is analogous to claim 4. The subject matter of claim 11 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 4. Since claim 10 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

REGARDING CLAIM 12: Claim 12 is analogous to claim 5. The subject matter of claim 12 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

REGARDING CLAIM 13: Claim 13 is analogous to claim 6. The subject matter of claim 13 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

REGARDING CLAIM 15, the subject matter of claim 15 is essentially defined in terms of an apparatus, which is technically corresponding to claims 1 and 8. Since claim 15 is analogous to claims 1 and 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 8.
	
Further, Christiansson/Oh/Uske/Pearson/Robaina teaches 
an apparatus [see Christiansson, Claim 10 teaches an automated system];
a memory embodying computer executable instructions [Christiansson at ¶0069 teaches memory when it teaches stored on APP or… downloaded from cloud server 103 or cloud storage 130. The Examiner notes that a generic computing device, such as a smartphone, also has hardware that provides for a memory.];
at least one processor, coupled to the memory, and operative, by executing the computer executable instructions [Christiansson at ¶0040 teaches a data processor that is in operative connection with the smart phone 100, for example a cloud server 103 or networked computing device that can be accessed by the smartphone 100 via a data telephony network 104.]; and
triggering the processor to instruct a point of care service professional to perform the sensitive service on the user [Christiansson Fig. 13 and ¶0051 teach triggering an alert; and providing the user with a notification or message (instruction) to execute an already known or trained procedure (sensitive service). Christiansson ¶0102 teaches providing advice (instruction) including Consultation, a warning and a suggestion to consult with a health professional/specialist for more tests (sensitive services) regarding a medical concern as per best practice; and Consultation is determined by the system algorithm.]

REGARDING CLAIM 16, the subject matter of claim 16 is essentially defined in terms of an apparatus, which is technically corresponding to claims 1 and 15. Since claim 16 is analogous to claims 1 and 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 15.



REGARDING CLAIMS 18, 19, AND 20:
Claims 18, 19 and 20 are analogous to claims 3, 4, and 5 respectively; thus claims 18, 19, and 20 are similarly analyzed and rejected in a manner consistent with the rejection of claims 3, 4 and 5.

REGARDING CLAIM 21
Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 1, further comprising assessing difficulty level of the personalized questions corresponding to the responses by detecting, by non-invasive visual analytics, user micro-expressions related to at least some of the responses [see analogous claim 1 prior art rejection. The Examiner notes claim 21 is analogous to claim 1 because the Applicant has self-defined “assessing difficulty level…” as “detecting, by non-invasive visual analytics, user micro-expressions”.]

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Christiansson in view of Oh, Uske, Pearson, Robaina and Konig et al. (US 8,719,298 B2).

REGARDING CLAIM 7, Christiansson/Oh/Uske/Pearson/Robaina teaches the method of claim 4 wherein
[…] includes features extracted from […] [Christiansson ¶0039 teaches additional signals can be measured by sensors 106, 107 of smartphone 100 that provide for indicators of the present context of the user, including measurements… geographic location including… global positioning signal (GPS) receiver sensor.]

Christiansson/Oh/Uske/Pearson/Robaina may not teach the domain category. 
However, the limitation claims labels that do not result in a manipulative difference between the labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the labels were substituted with nothing. Because Christiansson teaches that data containing labels is stored (thus characterizing the data), substituting the labels of the claimed invention for the labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the labels applied to the stored data of the prior art with any other labels because the results would have been predictable.

Christiansson/Oh/Uske/Pearson/Robaina does not teach features extracted from a news service.

Konig teaches 
features extracted from a news service (see Col. 19, claim 19: extracting the features comprises accessing… data… obtained by accessing a corpus of events crawled from news sources. See also Fig. 1 & 3.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Konig with teaching of Christiansson/Oh/Uske/Pearson/Robaina since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Christiansson/Oh/Uske/Pearson/Robaina or Konig. Extracting features (as taught by Konig) does not change or affect the normal feature extraction-related functionality of the mobile health system and method for personal health management of Christiansson/Oh/Uske/Pearson/Robaina. Extracting source-related information to a server would be performed the same way even with the addition of extracting features from news data crawled from news sources (see Fig. 1 and Claim 19). Since the functionalities of the elements in Christiansson/Oh/Uske/Pearson/Robaina and Konig do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 14
Claim 14 is analogous to claim 7. The subject matter of claim 14 is essentially defined in terms of a manufacture, which is technically corresponding to the method of claim 7. Since claim 14 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Christiansson in view of Oh, Uske, Pearson, Robaina and Beauchamp et al. (US 2017/0323065 A1).

REGARDING CLAIM 17, the subject matter of claim 17 is essentially defined in terms of an apparatus, which is technically corresponding to claim 15. Since claim 17 is analogous to claim 15, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 15. 

Further, Christiansson/Oh/Uske/Pearson/Robaina may not teach triggering a smiple message service (SMS) message.

Beauchamp teaches an SMS message: [see ¶0017, text-based messages (SMS).]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of text-based messages with teaching of Christiansson/Oh/Uske/Pearson/Robaina since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the text-based messages of the secondary reference (Beauchamp) for the messages/notifications of the primary reference (Christiansson). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-21, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:

“Beauchamp's alleged teaching of "analyzing the message text" is not sufficient to support an obviousness rejection of claims drawn to "receiving video responses to the personalized questions from the user” and “detecting, by non-invasive visual analytics, user facial micro-expressions related to at least some of the responses,” as claimed in amended claim 1” (Remarks, pg. 11-12).

The Examiner respectfully submits that given broadest reasonable interpretation, various amended portions can no longer be rendered obvious by Beauchamp. As necessitated by amendment, Oh renders obvious receipt of video responses and detecting… user facial micro-expressions, which is a specific type of micro-expression recognition that Beauchamp does not teach. Further, assessing clarity, no longer self-defined as “by detecting…”, is rendered obvious by Uske as also necessitated by amendment.

Note: Motivations to combine old combinations of references and new combinations necessitated by amendment are provided at the end of the cited teachings of each newly added reference. See e.g., Claim 1 prior art rejection.

Note: Uske may teach providing hints, but as a Final Rejection, Pearson remains part of the prior art rejection(s) to render obvious this feature, since this feature has not been amended.

Regarding the rejection of Claims 2-21, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hallowell et al. (US 8,602,789) for teaching cognitive and linguistic assessment using eye tracking; see also Abstract, “assessing… by tracking… the eye movements… in response to predetermined verbal and visual stimuli” and “testing linguistic comprehension”.
Coleman et al. (US 2019/0113973) for teaching collecting, analyzing and sharing bio-signal and non-biosignal data and Distraction Monitor, see [0486].
Betts-Lacroix et al. (US 2019/0042692) for teaching using vocalizations indicating confusion for automatic classification of animal behavior, see [0076] and [0197].
Samec et al. (US 2017/0365101) for teaching a display system for performing a neurological analysis, see [0556], [0561] and [0869].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626                           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626